The defendants were jointly indicted, tried, and convicted of the offense of violating the prohibition laws by selling prohibited liquor or having it in their possession, and appeal.
There is no merit in the exception reserved to the action of the trial court in ordering a severance as to Clarence Johnson, jointly indicted with defendants, but who had not been apprehended at the time of the trial. It was a matter within the sound discretion of the court. Charley v. State, 204 Ala. 687,87 So. 177.
There is no bill of exceptions, and, no error being apparent on the record, the judgment is affirmed.